Citation Nr: 1618904	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability or as due to herbicide exposure.

3. Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.

4.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970, to include service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2008, March 2009, and July 2011 of the Department of Veterans Affairs (VA) Regional Office (RO).  The April 2008 rating decision, in pertinent part, denied entitlement to service connection for erectile dysfunction.  The March 2009 rating decision denied entitlement to service connection for a right hand disability and hypertension, and confirmed and continued the previous denial of service connection for erectile dysfunction.  The July 2011 rating decision granted service connection for PTSD and assigned a 10 percent rating effective December 30, 2010.

The issues of entitlement to service connection for hypertension, entitlement to service connection for erectile dysfunction and entitlement to an initial rating in excess of 10 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Residuals of right hand injury, currently diagnosed as old laceration of the flexor digitorum profundus tendon of the right little finger was incurred during service.




CONCLUSION OF LAW

Residuals of right hand injury, currently diagnosed as old laceration of the flexor digitorum profundus tendon of the right little finger, was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for residuals of right hand injury, currently diagnosed as old laceration of the flexor digitorum profundus tendon of the right little finger which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this issue.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran contends that service connection is warranted for a right hand disability because he injured it during service in Vietnam.

A review of the service treatment records does not reflect any complaints or findings with respect to the right hand.

The post-service medical evidence includes a December 2008 VA treatment record which notes that the Veteran cut his flexor tendon of the right little finger while working in a vehicle truck during his service in Vietnam in 1969.  It was noted that he cut the volar aspect of the right little finger, and that he has been unable to flex the distal joint since then.  It was noted that he later developed Dupuytren's contracture of the right hand, causing contracture of the MP joint of the right little finger.  The diagnosis was old laceration of the flexor digitorum profundus tendon of the right little finger, with palmar fibromatosis of the right hand extending to right little finger.  The authoring physician suggested that the laceration of the flexor tendon is related to service, but the Dupuytren's contracture is not related to service.  

The Board finds that, service connection is warranted for old laceration of the flexor digitorum profundus tendon of the right little finger.  In this regard, the Veteran is competent to report having cut his finger during service.  He is also competent to report being unable to flex the distal joint of that finger since then.  While the lack of documentation of such injury in the service treatment record is a factor to be considered, it is not dispositive with respect to the claim.  The Board finds the Veteran credible in his report that he cut his right little finger during service and that he has been unable to flex the distal joint since then.  Nothing in the record contradicts the Veteran's statements and there is no reason to doubt his credibility in this regard.  In fact, while in the Army the Veteran served as a general vehicle repairman, a specialty which the Board finds would be consistent with an increased risk of injury to the hand.  As such, service connection is warranted for old laceration of the flexor digitorum profundus tendon of the right little finger.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for residuals of right hand injury, currently diagnosed as old laceration of the flexor digitorum profundus tendon of the right little finger, is granted.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The most recent VA examination for the Veteran's PTSD is from March 2011.  The report of that examination reflects that the Veteran endorsed the following PTSD symptoms:  anxiety, panic, depression, sleep problems, appetite problems, crying spells, anhedonia, anger, isolation, suicidal and homicidal ideation, and nightmares.  The Veteran denied alcohol or drug problems.  The examiner opined that there was no indication of either social or occupational impairment.  However, notably, a July 2011 VA treatment record reflects that the Veteran's three medications taken for depression, PTSD, sleep, and nightmares, were increased on July 13, 2011.  Additionally, a January 2012 VA treatment record notes that the Veteran reported having daytime intrusions of past negative and traumatic events.  The Veteran described being lonely and having significant difficulty being around other people, even his sisters; he reported having no friends and no one he trusts.  It was further noted that the Veteran was using alcohol to deal with his anxiety and loneliness.  In the December 2012 VA Form 646, the Veteran's representative argued that the March 2011 VA examination is inadequate.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Weggenmann v. Brown, 5 Vet. App 281 (1993).  Here, based upon the increase in medication dosage for PTSD symptoms, and some additional symptoms reported since the March 2011 VA examination, the Board finds that a remand for a new VA examination is warranted in order to determine the current severity of the service-connected PTSD.  

With regard to the claims of entitlement to service connection for erectile dysfunction and hypertension, the record contains a February 2009 VA examination report which reflects that the Veteran's diabetes began in 2004, his hypertension began around 1999, and his erectile dysfunction began in 2004.  The examiner opined that the most likely etiology of the erectile dysfunction is blood pressure medication.  The examiner further opined that the erectile dysfunction is not a complication of diabetes because the erectile dysfunction diagnosis predates the diabetes diagnosis.  The examiner also opined that the erectile dysfunction is not a condition that is worsened or increased by the diabetes.  Regarding hypertension, the examiner opined that the Veteran's hypertension is not a complication of diabetes, and reasoned that this is because there is no evidence of diabetic nephropathy.  Finally, the examiner opined that the Veteran's hypertension is not worsened or increased by the diabetes.   

A November 2007 VA examination report contains an opinion that it is more likely than not that the longstanding tobaccoism and treatment with antihypertensive medications are the underlying causes of the Veteran's erectile dysfunction.  The examiner noted that a March 2004 VA treatment record notes that the Veteran reported difficulty with erectile function.  It was noted that the Veteran felt that it was due to his antihypertensive medication.  The examiner opined that it is possible that atenolol (a beta-blocker), which the Veteran was taking for his blood pressure, is known to be associated with erectile dysfunction.  No opinion is provided as to whether erectile dysfunction is aggravated by the service-connected diabetes mellitus.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the February 2009 VA examination report does not contain any rationale regarding the opinions that neither erectile dysfunction nor hypertension is aggravated by the service-connected diabetes mellitus.  Therefore, on remand, an addendum medical opinion should be obtained to determine the nature and etiology of the Veteran's erectile dysfunction and hypertension. 

Of note, the Veteran recently submitted medical information from the internet which suggests that hypertension is more prevalent in persons with PTSD, diabetes make high blood pressure more likely, and that veterans with PTSD are at an increased risk of sexual dysfunction.  As such, the examiner should address any relationship between hypertension or erectile dysfunction and the service-connected diabetes and PTSD.  The examiner should further address any relationship between hypertension and the Veteran's presumed exposure to herbicides.  

Finally, the record contains VA treatment records up to January 2012.  As such, on remand, an attempt should be made to obtain all VA treatment records dating from January 2012 to the present.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from January 2012 to the present, and associate the records with the claims file.

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the current severity of his service-connected PTSD.  The claims file must be provided to the examiner and reviewed in conjunction with the examination.  The examiner is asked to fully describe the frequency and severity of the Veteran's PTSD symptoms and their effect on his occupational and social functioning.

A complete rationale for all opinions expressed must be provided.
 
3.  Return the claims file to the February 2009 examiner, if available, in order to obtain an addendum opinion with rationale.  

The examiner should address the following questions in relation to the Veteran's erectile dysfunction and hypertension.  Whether is it at least as likely as not (a 50 percent probability or more) that the disability:

a) Was caused by the service-connected PTSD, to include any medication taken for that disability;
b) Was aggravated by the service-connected PTSD, to include any medication taken for that disability; 
c)  Was caused by the service-connected diabetes mellitus, to include any medication taken for that disability;
d) Was aggravated by the service-connected diabetes mellitus, to include any medication taken for that disability, and; 
e) For hypertension only, was caused by the Veteran's exposure to herbicides while serving in the Republic of Vietnam.

Aggravation is defined as worsening beyond the natural progression of the disease.

The examiner should discuss the internet medical articles/information submitted by the Veteran.  

A complete rationale should be provided.

If the February 2009 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions with rationale.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should then be undertaken.  

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


							


							(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


